              Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 1 of 11



                                                   Braun v. Flynt
                                   United States Court of Appeals for the Fifth Circuit
                                                       March 9, 1984
                                                        No. 82-1235

Reporter
726 F.2d 245 *; 1984 U.S. App. LEXIS 24650 **; 15 Fed. R. Evid. Serv. (Callaghan) 276; 10 Media L. Rep. 1497
                                                                 nudity." According to Chic's editor, the magazine depicts
Ed BRAUN, et al., Plaintiffs-Appellees, v. Larry C.
                                                                 "unchastity [**2] in women." The associate editor
FLYNT, Defendant, Chic Magazine, Inc., Defendant-
                                                                 admitted that the caricatures found in the magazine are
Appellant
                                                                 "indecent." The particular issue of the magazine with
                                                                 which the case is involved contained numerous explicit
Subsequent History: [**1] As Amended; Petition For
                                                                 photographs of female genitalia. Suffice it to say that
Rehearing En Banc Denied May 14, 1984.
                                                                 Chic is a glossy, oversized, hard-core men's magazine.
Prior History: Appeal from the United States District
                                                                 One of the opening sections of the magazine, entitled
Court for the Western District of Texas.
                                                                 "Chic Thrills," contains brief stories about current
                                                                 "events." In the issue of the magazine in question,
Disposition: Vacated and remanded.
                                                                 twenty-one vignettes were included in "Chic Thrills."
                                                                 Most of these either concerned sex overtly or were
Counsel: Jack N. Price, Austin, Texas, for Appellant.
                                                                 accompanied by a photograph or cartoon of an overtly
Byrd, Davis & Eisenberg, Austin, Texas, Don L. Davis,            sexual nature.
Austin, Texas, for Appellee.
                                                                 This is the context in which Mrs. Braun's picture was
Judges: Politz and Jolly, Circuit Judges, and Hunter, *          published. Mrs. Braun was employed by Aquarena
District Judge. Politz, Circuit Judge, specially                 Springs amusement park in San Marcos, Texas. Part of
concurring.                                                      Mrs. Braun's job included working in a novelty act with
                                                                 "Ralph, the Diving Pig." In the act, Mrs. Braun, treading
Opinion by: JOLLY                                                water in a pool, would hold out a bottle of milk with a
                                                                 nipple on it. Ralph would dive into the pool and feed
Opinion                                                          from the bottle.

                                                                 Pictures and postcards were made of Ralph and Mrs.
                                                                 Braun's act, showing Ralph, in good form, legs fully
 [*247] E. GRADY JOLLY, Circuit Judge:                           extended, tail curled, diving toward Mrs. Braun, [**3]
                                                                 who is shown in profile holding the bottle.
This action arising in diversity involves suit by Jeannie
Braun, a resident of Texas, against Larry C. Flynt, an           Mrs. Braun had signed a release authorizing Aquarena
Ohio resident, and Chic Magazine, Inc., an Ohio                  Spring's use of the picture. The release provided that
corporation, growing out of the alleged unauthorized,                I [Jeannie Braun] in consideration of the fact that I
libelous publication in the December 1977 issue of Chic              am employed and paid by Aquarena, Inc., agree as
of Mrs. Braun's picture. On special interrogatories the              part of my employment that all photos taken of me
jury found for Mrs. Braun as to defamation and invasion              can be used by Aquarena Springs and their
of privacy and returned actual and punitive damages on               advertising and publicity agents.        It is to be
both grounds. We reverse and remand.                                 understood that all photographs are to be in good
I.                                                                   taste and without embarrassment to me and my
                                                                     family.
The dominant theme of Chic magazine is "female
                                                                 In May 1977 an editor of the "Chic Thrills" section,
                                                                 Henry Nuwer, went to the amusement park and saw
* District
        Judge of the Western District of Louisiana, sitting by   Ralph and Mrs. Braun. He saw the postcard and
designation.
             Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 2 of 11
                                                                                                                  Page 2 of 11
                                 726 F.2d 245, *247; 1984 U.S. App. LEXIS 24650, **3

thought that it should be included in "Chic Thrills." In        recognized her from her picture in Chic. Mrs. Braun
keeping with Chic's strict policy of obtaining the consent      stated that
of persons whose pictures appear in "Chic Thrills," Mr.
Nuwer called Ms. Jennifer Benton, Aquarena's public                   . . . He went and got the magazine. And I stood
relations director, and requested transparencies or                   there because I was really really [**6] terrified. I
negatives of Ralph. Ms. Benton, who was not familiar                  thought something is going to happen, my picture is
with Chic, inquired about the nature of the magazine.                 not in this magazine. My legs were like jelly, I
Mr. Nuwer testified at trial that he told Ms. Benton that             couldn't untrack. I was petrified. And he was
Chic was a men's magazine containing men's fashion,                   thumbing through these pictures. I was raised in a
travel and humor. According [**4] to Mr. Nuwer, "the                  private Catholic school and I had never seen
idea of nudity never came up." According to Ms. Benton,               anything like this. And I was terrified, I didn't know
Mr. Nuwer never mentioned that it was a men's                         what he had in mind. I thought something horrible
magazine but told her that the magazine was a "fashion                was going to happen to me. He flipped through that
magazine" with travel articles in it and that it had "the             book and my picture was in that book. I didn't
same clientele that would read a Redbook [*248] or                    believe it. I stood there like a dummy.
McCall's." 1 Ms. Benton thereafter sent some negatives
                                                                Mrs. Braun testified that she "was very upset" and "felt
to Mr. Nuwer and the picture was run, with caption, in
                                                                like crawling in a hole and never coming out." She
the December 1977 issue of Chic. 2
                                                                stated that she did not want to return to work, and that
On the same page on which Mrs. Braun's picture                  she suffered "embarassment and humiliation." 3
appeared were stores about "10 Things That P . . . Off          II.
Women" with an accompanying cartoon of a woman
whose large breasts [**5] are partially exposed; a story        Three weeks after she discovered her picture in Chic,
entitled "Mammaries Are Made of This" about men                 Mrs. Braun filed this lawsuit against Larry Flynt, [**7]
whose breasts have been enlarged by exposure to a               the publisher, and Chic, alleging invasion of privacy,
synthetic hormone, with an accompanying cartoon                 slander and libel. The Brauns sought $100,000 actual
showing a man with large breasts; and a story entitled          and $1,000,000 punitive damages.
"Chinese Organ Grinder" about the use of sexual
organs from deer, dogs and seals as a Chinese elixir.           Trial was held April 19-20, 1982, 4 [**8] before a six-
On the facing page is a picture showing a nude female           person jury. The jury returned damages for defamation
model demonstrating navel jewelry and an article on             of $5,000 actual and $25,000 punitive and damages for
"Lust Rock Rules" about a "throbbing paean" to sex              invasion of privacy of $15,000 actual and $50,000
written by "the Roman Polanski of rock." The cover of           punitive for a total of $95,000. In answering twelve
the issue shows a young woman sitting in a chair with           special interrogatories, 5 the jury found, based on a
her shirt open so as partially to reveal her breasts, one       preponderance of the evidence, that "a false impression
hand to her mouth and other hand in her tightly-fitting,        as to Mrs. [*249] Braun's reputation, integrity or virtue"
unzipped pants.                                                 had been created and that Chic knew or should have

Mrs. Braun learned of her inclusion in Chic on
November 23, 1977, when she stopped at a drive-in               3 Chic presented evidence to the jury showing that Mrs. Braun
grocery store in Maxwell, Texas, which lies between             participated as a "barrel racer" at a local rodeo on the same
San Marcos and her home town of Lockhart, Texas.                night that she discovered her picture in Chic.
She walked into the store and a stranger walked up to           4 The  case was tried twice. At the conclusion of the evidence
her and said, "Hey, I know you," explaining that he
                                                                in the first jury trial in February 1982, the court dismissed Larry
                                                                Flynt upon his motion for a new trial. When the jury was
1 The same clientele indeed; in the sense that both sets of     unable to arrive at a verdict, the court declared a mistrial.
readers were featherless bipeds.
                                                                Mrs. Braun's husband, Ed Braun, in whose name the case
2 The  caption read: "SWINE DIVE -- A pig that swims? Why       was brought, did not seek damages and none were awarded
not? This plucky porker performs every day at Aquarena          him. Texas does not recognize a relational right to privacy or
Springs Amusement Park in bustling San Marcos, Texas.           to recover for defamation. Moore v. Charles B. Pierce Film
Aquarena staff members say the pig was incredibly easy to       Enterprises, 589 S.W.2d 489, 491 (Tex.Civ.App.1979).
train. They told him to learn quick, or grow up to be a juicy
ham sandwich."                                                  5 See    Appendix with special interrogatories.
             Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 3 of 11
                                                                                                              Page 3 of 11
                               726 F.2d 245, *249; 1984 U.S. App. LEXIS 24650, **8

known that such a false impression was created; that         protection of [his or her] own good name. . . ." Also,
Chic had acted willfully and with reckless disregard for     public figures include those who are "intimately
Mrs. Braun's reputation by publishing her picture; that      involved [**10] in the resolution of important public
Chic had "published Mrs. Braun's picture in a manner         questions, or, by reason of their fame, shape events in
highly offensive to a reasonable person" and that Chic       areas of concern to society at large." 388 U.S. at 164,
had not received valid consent from Aquarena Springs         87 S. Ct. at 1996 (1967) (Warren, C.J., concurring in
to publish the picture.                                      result). In Gertz, which laid to rest consideration of the
                                                             newsworthiness of the publication in determining the
Chic filed timely notice of appeal under 28 U.S.C. §         standard of liability, 6 the Court set forth the following
1291.                                                        rubric:
III.
                                                                 That designation [as public official/public figure]
We turn initially to the determination of whether Chic's         may rest on either of two alternative bases. In
publication of Mrs. Braun's picture with piglet merits           some instances an individual may achieve such
protection under the rigorous first amendment standard           pervasive fame or notoriety that he becomes a
applied to publications regarding public figures. If such        public figure for all purposes and in all contexts.
protection were due, as Chic strenuously claims, the             More commonly, an individual voluntarily injects
verdict below would have to be reversed.                         himself or is drawn into a particular [*250] public
                                                                 controversy and thereby becomes a public figure
The protection due publishers by the first amendment             for a limited range of issues.
against claims of libel has progressed from the first        418 U.S. at 351, 94 S. Ct. at 3012-13.
"modern" case of New York Times Co. v. Sullivan, 376
U.S. 254, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964),             [**11] Under these various definitions, Mrs. Braun
through Gertz v. Robert Welch, Inc., 418 U.S. 323, 94 S.     clearly was not a public figure. It is true that she
Ct. 2997, 41 L. Ed. 2d 789 (1974), and subsequent            voluntarily undertook a public job; however, the mere
cases. It is clear that publications alleged to constitute   fact that she had limited public exposure does not
invasions of privacy merit the same constitutional           suffice to expose her to the increased burdens and
protections as do publications alleged to be defamatory.     lessened protections of those who fall within the Gertz
Campbell v. Seabury Press, 614 F.2d 395, 397 (5th            standard. She was involved in no public controversy
Cir.1980); Cantrell v. Forest City Publishing Co., 419       and had no hand in determining the outcome of any
U.S. 245, 95 S. Ct. 465, 42 L. Ed. 2d 419 (1974). [**9]      important public issues. She certainly cannot be said to
We hold that Chic's publication of Mrs. Braun's picture is   have relinquished interest in protecting her name and
not entitled to constitutional protection under those        reputation by force of her limited role as an entertainer.
standards.                                                   "A private individual is not automatically transformed
                                                             into a public figure just by becoming involved in or
New York Times v. Sullivan established that where
public officials seek damages for libel there must be a
showing of publication with " 'actual malice' -- that is,
                                                             6 This alternative consideration had been forwarded by the
with knowledge that it was false or with reckless
disregard of whether it was false or not." 376 U.S. at       Court primarily in Rosenbloom v. Metromedia, Inc., 403 U.S.
                                                             29, 91 S. Ct. 1811, 29 L. Ed. 2d 296 (1971), in Justice
279-80, 84 S. Ct. at 726. In sum, a showing of mere
                                                             Brennan's plurality opinion, which held that the New York
negligence in publishing an untruthful and defamatory
                                                             Times v. Sullivan "actual malice" standard should extend to
article would no longer suffice to support damages in
                                                             cases involving private persons if the publication involved
libel actions brought by a public official.                  matters of general or public interest. "If a matter is a subject of
                                                             public or general interest, it cannot become less so merely
In Curtis Publishing Co. v. Butts, 388 U.S. 130, 87 S. Ct.
                                                             because a private individual is involved, or because in some
1975, 18 L. Ed. 2d 1094 (1967), the Supreme Court            sense the individual did not voluntarily choose to become
extended New York Times v. Sullivan's "actual malice"        involved." 403 U.S. at 43, 91 S. Ct. at 1819. Gertz rejected
standard to defamation cases brought by public figures.      Rosenbloom's basis, finding that the "self-help" available to
Various definitions of what constitutes a public figure      public persons to combat false publication was not available to
were offered. Public figures include those who have          private persons and that the public figure has, in most
assumed an "influential role in ordering society" or one     instances, willingly invited "attention and comment" whereas
who has "relinquished . . . [his or her] interest in the     the private person has not. 418 U.S. at 344-45, 94 S. Ct. at
                                                             3009.
             Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 4 of 11
                                                                                                           Page 4 of 11
                               726 F.2d 245, *250; 1984 U.S. App. LEXIS 24650, **11

associated with a matter that attracts public attention."    and invasion of privacy theories. We must, therefore,
Wolston v. Reader's Digest Assn, Inc., 443 U.S. 157,         look to the jury awards in this case to determine if Mrs.
167, 99 S. Ct. 2701, 2707, 61 L. Ed. 2d 450 (1979).          Braun has been doubly compensated for her injuries.
                                                             Although we recognize that the principal element of
We therefore conclude that Mrs. Braun is a private           injury in a defamation action is impairment of reputation,
individual and that Chic is not entitled to the protection   while an invasion of privacy claim is founded [**14] on
of the first amendment applicable to public figures as       mental anguish, under Texas law, Mrs. Braun was
such standard was enunciated by New York Times v.            entitled to recover actual damages for mental anguish
Sullivan and its progeny.                                    under both causes of action. Wood v. Hustler Magazine,
IV.                                                          Inc., No. H-81-186,      F. Supp.      (S.D.Tex. Mar. 1,
                                                             1983); First State Bank v. Ake, 606 S.W.2d 696, 705
In determining the standard to be applied here, we start     (Tex.Civ.App.1980). She was also entitled to recover
with [**12] the premise that Gertz leaves to the states      actual damages for the impugnment of her reputation
the task of defining a standard of liability for the         under either theory. See Time, Inc. v. Hill, 385 U.S.
defamation of a private individual. The states are not       374, 386 n. 9, 87 S. Ct. 534, 541 n. 9, 17 L. Ed. 2d 456
free, however, to impose liability without fault, nor are    (1967). [*251] The elements of damages allowed
they free to award compensation greater than the actual      under the two actions are overlapping. 7
injury suffered by a plaintiff. 418 U.S. at 348-49, 94 S.
Ct. at 3011-12.                                               [**15] Having examined the jury instructions and the
                                                             special verdict in this case, we find that the elements
Because the prospect of punitive damage awards might         constituting the basis of damages of each of the two
tend to inhibit the exercise of legitimate first amendment   causes of action were not sufficiently distinguished from
rights, the Court in Gertz held that the states could not    one another to assure that there was no double
allow such awards in the absence of recklessness or          compensation. Indeed, from the evidence offered on
actual knowledge of falsity. The states' interest in         the damage issue, it is, as a practical matter, impossible
protecting private individuals from defamation was held      to distinguish between damages Mrs. Braun suffered
not to extend to "securing for plaintiffs . . . gratuitous   from defamation and from invasion of privacy. Very little
awards of money damages far in excess of any actual          evidence was offered to show that Mrs. Braun's
injury." Id. at 349, 94 S. Ct. at 3012. Gertz allows only    reputation in her community actually was harmed by the
those remedies which go "no farther than is necessary        publication, nor was there evidence of tangible
to protect the legitimate interest involved." Id.            economic damage to Mrs. Braun.             The evidence
                                                             supporting the award of damages in this case deals
In this case, we are faced with a single wrongful            almost exclusively with Mrs. Braun's personal pain and
publication which has given rise to two separate causes      suffering over the appearance of her photograph in
of action under Texas law. Moreover, the plaintiff was       Chic. Thus it would appear that the jury, in making the
allowed to recover damages under both theories [**13]
even though the two actions contain identical elements
of damages. It has become obvious, with the expansion        7 The
                                                                 jury in this case was instructed as follows with respect to
of privacy law, that a "false light" invasion of privacy     damages:
action will often arise from the same circumstances
                                                                  In order to recover damages to compensate for the
which yield a cause of action for defamation. Federal
                                                                  defamation, Mrs. Braun must show that she has suffered
courts have frequently noted the similarities between the
                                                                  or will suffer an impairment of her reputation or standing
two causes of action and have often carried over
                                                                  in her community, personal humiliation or mental anguish
elements of state defamation law into their consideration         and suffering as a direct result of the publication of her
of false-light invasion actions. Rinsley v. Brandt, 700           picture in Chic.
F.2d 1304, 1307 (10th Cir.1983); Fogel v. Forbes, Inc.,
                                                                  ....
500 F. Supp. 1081, 1088 (E.D.Pa.1980); Cibenko v.
Worth Publishers, Inc., 510 F. Supp. 761, 766                     If you find that Mrs. Braun's privacy was wrongfully
(D.N.J.1981).                                                     invaded, then you may consider an award of
                                                                  compensatory damages. Do not consider the elements
The policy which motivates the holding of Gertz requires          of the cause of action for defamation in awarding
that there be only a single recovery where the same               damages for invasion of privacy. In awarding
items of damages are alleged under both defamation                compensatory damages, you may consider Mrs. Braun's
                                                                  personal humiliation, mental anguish and suffering.
             Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 5 of 11
                                                                                                               Page 5 of 11
                                726 F.2d 245, *251; 1984 U.S. App. LEXIS 24650, **15

award based on Mrs. Braun's defamation cause of                without running afoul of the [**18] rights of Chic against
action, was primarily compensating her for the                 a double recovery. This is true because the jury was
embarrassment and humiliation she suffered, the same           appropriately instructed with respect to the actual
harms for which the jury was instructed to compensate          elements of damages allowable separately under each
her under the invasion of privacy cause of action. The         cause of action; it is merely the confluence of the two
$5,000 award for defamation was made in                        which infects the verdict and award in this case. We
response [**16] to an interrogatory regarding damage           would, therefore, be able to uphold an entry of judgment
to reputation; however, the jury was instructed that it        on one of the compensatory awards and the correlative
could consider Mrs. Braun's personal humiliation,              punitive damages if the jury's verdict is otherwise
mental anguish and suffering making both the                   supportable in law and fact. Because the facts of this
defamation and invasion of privacy awards. Because of          case and the nature of the damages suffered --
the manner in which the jury was instructed, it is             primarily, personal humiliation, embarrassment, pain
impossible for us to determine to what exact extent the        and suffering -- fit more precisely the "false light"
compensatory damage awards are overlapping. In view            invasion of privacy theory than they do the defamation
of the jury instructions, however, and the evidence            theory, we review the invasion of privacy award. 8 If
presented, we are convinced that there is a substantial        Mrs. Braun elects to waive her right to retrial, no further
likelihood that the defamation award, at least in part,        appeal by Chic will be necessary. We accordingly do
was intended to compensate Mrs. Braun for harms also           not reach the various challenges which Chic raises to
compensated for by the invasion award.                         the defamation award. See, e.g., National Bank of
                                                               Commerce v. Shaklee Corp., 503 F. Supp. 533
With respect to punitive damages awarded for loss of           (W.D.Tex.1980); Synercom Technology, Inc. v.
reputation, we are persuaded beyond any doubt that             University Computing Co., 474 F. Supp. 37
they duplicate those awarded for invasion of privacy.          (W.D.Tex.1979).
The conduct upon which each award was based is the
same: Chic's misrepresentations to the personnel of
Aquarena Springs and its reckless disregard for the            [**19] V.
false impression its publication created of Mrs. Braun.
See infra IV.B. Additionally, public policy reasons which      The question to which we now turn is whether the
support the award of punitive damages in libel actions         evidence supports the jury verdict finding Chic liable to
do not justify punitive damages under both                     Mrs. Braun for invasion of privacy under Texas law. In
causes [**17] of action; that is, punitive damages seek        our analysis, because of the paucity of Texas cases
to punish and to prevent future occurrences of a type of       concerning false-light invasion of privacy and because
conduct, and here, punitive damages on one cause of            of the similarity of the two causes of action, we will, as
action clearly fulfills that purpose. Indeed, it is doubtful   have other jurisdictions, rely to some extent on Texas
whether we could ever uphold an award of punitive              defamation cases.
damages for both invasion of privacy and defamation
based on the same reckless conduct.                            A.

Given our determination that there can be only a single        There are four separate and distinct causes of action
recovery for any item of damages in a case such as this        under Texas law which spring from the individual's right
one, we are compelled to remand the case for a new             of privacy. Justice v. Belo Broadcasting Corp., 472 F.
trial on damages. To do so is the only way to guarantee        Supp. 145 (N.D.Tex.1979). See Billings v. Atkinson, 489
that Mrs. Braun is compensated to the fullest extent           S.W.2d 858 (Tex.1973); Gill v. Snow, 644 S.W.2d 222
allowed by law. On the evidence presented in the               (Tex.App.1982). The branch of privacy law under which
record before us, however, it appears that Mrs. Braun,         Mrs. Braun recovered involves the right of an individual
on retrial, would be able to prove only nominal damages        to be free from publicity which places her in a false light
for loss of reputation independent of that for which she       in the public eye. The Restatement (Second) of Torts §
has been compensated for invasion of privacy. If so,
retrial would be futile. This decision, however, is not
                                                               8 Our conclusion in this regard is amply buttressed by the jury
one which we are free to make for the plaintiff; but the
plaintiff has the alternative of accepting [*252] the          verdict which focused primarily on damages for invasion of
compensatory damage award with respect to one of her           privacy. Of course, if Mrs. Braun does waive her right to retrial,
                                                               she has the right to insist that she should receive the
causes of action. We can uphold one of the awards
                                                               maximum compensation permitted by our holding.
                 Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 6 of 11
                                                                                                              Page 6 of 11
                                    726 F.2d 245, *252; 1984 U.S. App. LEXIS 24650, **19

652(e) (1977) provides that:                                           In the absence of doubt or ambiguity growing out of
                                                                       the language used in the publication, we
     One who gives publicity to a matter concerning                    understand it to be the duty of the court to
     another that places the other before the public in a              determine and instruct the jury whether or not it is
     false light is subject to liability to the other for              libelous; but, where there is uncertainty or doubt, it
     invasion of his privacy, if [**20]                                is the duty of the court to give the jury [**22] a
     (a) the false light in which the other was placed                 definition of what is a libel, and leave it for the jury
     would be highly offensive to a reasonable person,                 to say whether the offense has been proved.
     and
     (b) the actor had knowledge of or acted in reckless               Id. at 1059.
     disregard as to the falsity of the publicized matter
     and the false light in which the other would be              Although Chic urges the contrary position, we hold that
     placed.                                                      the evidence in this case supports the conclusion that
                                                                  the publication of Mrs. Braun's picture in the "Chic
The special verdict indicates that the jury found both            Thrills" section of the magazine was fully capable of
that Chic published Mrs. Braun's picture in a manner              conveying a false impression of Mrs. Braun. Similarly
highly offensive to a reasonable person, that Chic acted          we are unpersuaded by Chic's argument that no
in wilful or reckless disregard of Mrs. Braun's right to be       reasonable person would find the publication of Mrs.
free from unwarranted publicity, and that Chic's                  Braun's picture in that context to be both false and
publication created a false impression of Mrs. Braun.             highly offensive. Having examined the evidence
See Appendix. Having examined the record, we hold                 presented, we hold that a reasonable person could have
that a reasonable jury could conclude that Mrs. Braun's           arrived at the same conclusion as did the jurors in this
right to privacy under Texas law had been violated.               case. In reaching our conclusion, we have remained
                                                                  ever mindful that we sit as a court reviewing the verdict
B.                                                                of Mrs. Braun's peers; we do not, cannot, and should
                                                                  not sit as jurors whose job it is ultimately to determine
Although we find no Texas cases directly on point, our
                                                                  whether the publication was false and offensive.
examination of Texas defamation law and the law of
privacy in other states which have adopted the Second             C.
Restatement formulation, as Texas has, 9 convinces us
that Chic is liable to Mrs. Braun for its publication of her      Chic urges that its publication of Mrs. Braun's picture
picture.                                                          was substantially true and that Mrs. Braun failed to
                                                                  establish falsity, a necessary element of the false-light
[**21]                                                            invasion of privacy action. [**23] Chic argues that the
                                                                  picture and caption should have been considered by the
 [*253] Although under Texas law the court must make              jury separately and apart from the other portions of the
a threshold determination whether the complained-of               magazine in determining whether they created a false
publication is capable of conveying defamatory or false           impression of Mrs. Braun. This argument was raised
meaning, Golden Bear Distribution Sys. v. Chase Revel,            before the district court in Chic's motion in limine to
Inc., 708 F.2d 944 (5th Cir.1983), whether the                    exclude from the jury the "unrelated contents" of the
publication does actually place the subject in a false            magazine. The court denied the motion and held that
light and whether that false light would be highly                the entire magazine could be considered by the jury.
offensive to a reasonable person are questions of fact.           Thus, in determining whether Mrs. Braun was presented
Rinsley v. Brandt, 700 F.2d at 1307; Martin v. Municipal          in a false light, we must decide whether the picture of
Publications, 510 F. Supp. 255 (E.D.Pa.1981); Raymer              her should have been considered in isolation or in the
v. Doubleday & Co., 615 F.2d 241, 246 (5th Cir.) cert.            context of the entire magazine.
denied, 449 U.S. 838, 101 S. Ct. 115, 66 L. Ed. 2d 45
(1980) (libel action; applying Texas law). The Texas              In Golden Bear Distribution Sys. v. Chase Revel, Inc.,
Supreme Court set forth the standard in Cotulla v. Kerr,          supra, the plaintiff Golden Bear Distributing Systems of
74 Tex. 89, 11 S.W. 1058 (Tex.1889):                              Texas brought suit for defamation against the
                                                                  defendant's magazine, Entrepreneur, arising from an
                                                                  article which, by confusing Golden Bear of Texas with
                                                                  Golden Bear of California, created the impression that
9 Justice
                                                                  Golden Bear of Texas had engaged in various
            v. Belo Broadcasting Corp., 472 F. Supp. at 146-47.
             Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 7 of 11
                                                                                                                Page 7 of 11
                                726 F.2d 245, *253; 1984 U.S. App. LEXIS 24650, **23

fraudulent investment practices. The article had, in fact,      appears in Chic magazine. 11 It was appropriate,
stated that only Golden Bear of California had                  therefore, to introduce the entire magazine so that the
defrauded investors, but in the context [**24] of the           jury could, in effect, be placed in the position of the
article the accusation spilled over onto Golden Bear of         ordinary reader. Additionally, as we have learned from
Texas.                                                          Golden Bear, the truth of the pictures depends upon the
                                                                overall impression created by them in the context in
The defendant in Golden Bear first argued, as here,             which they were published.
that only the portion of the article dealing with Golden
Bear of Texas was relevant and secondly, that because            [**26] According to Chic's argument, context has no
those sections relating to Golden Bear of Texas were            bearing on whether Mrs. Braun was libeled; we should
true, the article could not be considered defamatory.           cut out Mrs. Braun's picture and look solely at it to
                                                                determine whether she had been defamed or cast in
This court rejected both arguments. First, we held that         false light. Common sense dictates that the context and
the entire article must be submitted to the jury and that       manner in which a statement or picture appears
the sections pertaining to Golden Bear of Texas must be         determines to a large extent the effect which it will have
considered in context.       "The allegedly defamatory          on the person reading or seeing it.
publication must be construed as a whole.            If a
defamatory [*254] meaning may exist, . . . the court            Texas law supports a realistic view which not only
must allow the jury to determine whether an ordinary            allows but requires presentation of proof which
reader would perceive the statement as defamatory.              comports with the world outside the courtroom. That is
See Raymer v. Doubleday & Co., 615 F.2d 241, 246                where and how the alleged defamation occurred. If the
(5th Cir.) cert. denied, 449 U.S. 838, 101 S. Ct. 115, 66       construction which the ordinary reader would give to
L. Ed. 2d 45 (1980) (applying Texas law)." 708 F.2d at          Mrs. Braun's picture depended solely on her picture,
948. 10                                                         then the proof should have been limited solely to her
                                                                picture. That is not the case, however. We cannot
 [**25] Second, in considering whether the truth of the         therefore find that the court erred in admitting the entire
limited sections of the article pertaining to Golden Bear       magazine into evidence. 12
of Texas was an absolute defense to liability, this court
said that "although the individual statements printed in        [**27] D.
the article, if read out of context, were true, the jury
found that their overall effect was defamatory." 708 F.2d
at 949. (Emphasis added.)
                                                                11 Chic argues that no ordinary reader would assume Mrs.
The pertinent facts and circumstances alleged here are
that Mrs. Braun's picture was placed without her                Braun to be unchaste or promiscuous on the basis of its
                                                                publication of her picture. Even if this were true, the jury might
consent in a magazine devoted exclusively to sexual
                                                                have found that the publication implied Mrs. Braun's approval
exploitation and to disparagement of women. Mrs.
                                                                of the opinions expressed in Chic or that it implied Mrs. Braun
Braun contends, and the jury implicitly found, that the
                                                                had consented to having her picture in Chic. Either of these
ordinary reader automatically will form an unfavorable          findings would support the jury verdict that the publication
opinion about the character of a woman whose picture            placed Mrs. Braun in a false light highly offensive to a
                                                                reasonable person.

                                                                12 A related issue pertaining to exclusion of the other portions
10 See  also H.O. Merren & Co. v. A.H. Belo Corp., 228 F.       of the magazine involves exclusion under Fed.R.Evid. 403,
Supp. 515, 518 (N.D.Tex.1964), aff'd, 346 F.2d 568 (5th         which allows the court in its discretion to bar relevant evidence
Cir.1965); Taylor v. Houston Chronicle Publishing Co., 473      whose "probative value is substantially outweighed by the
S.W.2d 550, 554 (Tex.Civ.App.1971); Hedgpeth v. Garman,         danger of unfair prejudice. . . ." It is true that Chic qua Chic
136 S.W.2d 641, 642 (Tex.Civ.App.1939), rev'd on other          was not on trial. It is also true that the evidentiary impact of
grounds, 138 Tex. 73, 157 S.W.2d 139 (1941) (alleged            the other portions of the magazine was significant, but we
defamatory publication "must be considered as a whole and in    cannot say that it was unfairly prejudicial so as to outweigh its
light of all pertinent facts and circumstances alleged in       probative value. Here, as in Golden Bear, the context was
connection therewith"); Times Publishing Co. v. Ray, 1 S.W.2d   everything. The court instructed the jury that it was not to be
471, 473 (Tex.Civ.App.1927), aff'd, 12 S.W.2d 165 (Tex.1929)    "governed by bias, prejudice, sympathy, or public opinion. . . ."
(alleged libels must be considered with "reference to their     We do not find that the court erred in refusing to exclude the
settings").                                                     magazine under Rule 403.
               Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 8 of 11
                                                                                                                 Page 8 of 11
                                   726 F.2d 245, *254; 1984 U.S. App. LEXIS 24650, **27

Chic urges that under Texas's law of defamation,                      proviso that any pictures (and, implicitly, the use of any
consent by an individual to publication of his or her                 pictures) not be embarrassing to her or her family.
picture for commercial purposes is a defense to libel.                Aquarena, by allowing itself to be misled by Chic,
Kimbrough v. Coca-Cola, Inc., 521 S.W.2d 719, 721                     violated the terms of that release and is therefore liable
 [*255] (Tex.Civ.App.1975). As stated in PROSSER,                     to Mrs. Braun. Any cause of action against Chic should
LAW OF TORTS § 18 at 101 (4th ed. 1971), consent                      have been brought by Aquarena.
viewed more acutely is not a defense per se but "goes
to negative the existence of any tort in the first                    We decline to accept this tortuous, casuistic argument.
instance." As Prosser goes on to note, however: "If the               The question here is not one of agency or privity or of
plaintiff manifests consent to the defendant's act under a            other relationships among the parties. The question is
mistake as to its nature or character, the consent will               whether Chic had consent to publish. Aquarena, acting
still be effective, unless the defendant is aware of the              in good faith and on the basis of the information the jury
mistake and takes advantage of it, as where he has                    determined had been given to it by Chic, gave
misrepresented the matter to the plaintiff." Id. at 105.              fraudulently induced consent, which is the legal
                                                                      equivalent of no consent. See DeVall v. Strunk, 96
The jury expressly found that Mr. Nuwer misrepresented                S.W.2d 245, 246 (Tex.Civ.App.1936). All of Chic's tap
the true nature of the magazine to Ms. Benton and that                dancing aside, Chic published the picture with no
consent was not obtained. 13 [**28] While there was                   consent; Mrs Braun was placed in a false light, and Chic
some dispute as to the exact nature of Mr. Nuwer's                    cannot now hide behind Aquarena's skirts.
representation, sufficient evidence was presented at trial
                                                                      VI.
to support the jury's finding. 14
                                                                       [**30] Chic contests, in addition to its liability under
Chic cites Virginia, 15 Oregon 16 and New York 17 cases               Texas law, the reasonableness of the amount of the jury
for the proposition that, because the jury found that                 award against it and the propriety of awarding punitive
consent was deceitfully induced, rather than exceeded,                damages under the circumstances of this case.
Mrs. Braun's action lies not in defamation or libel, but
must be brought against Aquarena Springs for breach of                A.
the consent given by Mrs. Braun to it.
                                                                      Chic argues that Mrs. Braun presented such meager
No Texas case [**29] is cited on this point, nor have we              evidence of actual damages she suffered as a result of
found authority for this proposition. The gist of the                 Chic's invasion of her privacy that the monetary award
argument, as we (we think) understand it, is that Mrs.                of $15,000 should not stand. Based on the evidence
Braun gave her release to Aquarena, qualified by the                  contained in the record, however, we cannot find that
                                                                      the jury's verdict on the invasion of privacy claim was
                                                                      unjustifiable. Mrs. Braun testified to embarrassment
                                                                      and humiliation and presented evidence that her work
13 See Appendix, special interrogatory number 9. See also
                                                                      had suffered as a result of the publication of her picture.
Wood v. Hustler Magazine, Inc., supra, at        -  for a
                                                                      Her employer noted that there was "a difference in her
discussion of the elaborate, though there insufficient,
                                                                      emotional stability." Mrs. Braun was, and is, a
measures by which Hustler, a companion Larry Flynt
publication to Chic, obtains consent.                                 respectable woman [*256] with a respectable, if
                                                                      unusual, job. Through deception, Chic obtained her
14 The court instructed the jury that if it believed that Mr. Nuwer   picture and placed it in a magazine of nationwide
informed Ms. Benton that Chic was a men's magazine, then it           circulation devoted to the publication of lewd pictures of
had to find that Aquarena had a duty to obtain Mrs. Braun's           women and to sexual exploitation.            Her picture
specific consent to publication of the picture. Apparently the        appeared in a section of the magazine containing vulgar
jury did not believe Mr. Nuwer.                                       cartoons and jokes. Her testimony makes it amply clear
15 Falwell                                                            that [**31] Mrs. Braun in fact suffered a great deal of
         v. Penthouse International, Ltd., 521 F. Supp. 1204
(W.D.Va.1981).                                                        personal humiliation, extreme embarrassment, and
                                                                      shock as a result of the publication.
16 Castagna v. Western Graphics Corp., 38 Or. App. 403, 590
P.2d 291 (1979).                                                      Gertz requires that "all awards must be supported by
                                                                      competent evidence concerning the injury."
17 McAdam  v. The Ridge Press, Inc., 57 A.D.2d 763, 394                   Actual injury is not limited to out-of-pocket loss.
N.Y.S.2d 202 (N.Y.App.Div.1977).
             Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 9 of 11
                                                                                                          Page 9 of 11
                               726 F.2d 245, *256; 1984 U.S. App. LEXIS 24650, **31

    Indeed, the more customary types of actual harm               fines levied by civil juries to punish reprehensible
    inflicted   by   defamatory     falsehood include             conduct and to deter its future occurrence . . . . the
    impairment of reputation and standing in the                  private defamation plaintiff who establishes liability
    community, personal humiliation, and mental                   under a less demanding standard than that stated
    anguish and suffering. . . . There need be no                 by New York Times may recover only such
    evidence which assigns an actual dollar value to              damages as are sufficient to compensate him for
    the injury.                                                   actual injury.
418 U.S. at 350, 94 S. Ct. at 3012.                           418 U.S. at 350, 94 S. Ct. at 3012.

Texas courts have consistently held that "the amount of       Unless we assume that the Court was not aware of the
damages in a defamation suit is left largely to the           clear implications of what it was saying, we must
discretion of the jury. . . . Such damages are purely         assume that it intended that punitive damages are
personal and cannot be measured by any fixed rule or          proper in libel actions upon a showing of recklessness
standard." First State Bank v. Ake, 606 S.W.2d at 702.        or malice.
"The award of damages is within the province of the jury
and should not be disturbed unless there is clear             In Golden Bear, we stated that "Gertz . . . held that the
showing of excessiveness or impropriety on the part of        states must require a showing of 'actual malice,' defined
the jury." Reicheneder v. Skaggs Drug Center, 421 F.2d        as ill will or reckless disregard of the falsity of the
307, 313 (5th Cir.1970). Applying [**32] this same            statement made, before a court may award punitive
standard to the invasion claim as we believe Texas            damages to private defamation [**34] plaintiffs. . . ."
courts would do, no showing of excessiveness or               708 F.2d at 947.
impropriety has been made here, and we will not disturb
                                                              Texas has interpreted Gertz accordingly. In A.H. Belo
the jury's verdict.
                                                              Corp. v. Rayzor , 644 S.W.2d 71, 85 (Tex.App.1982),
B.                                                            the court stated that

We next turn to the punitive damages awarded by the                [*257] if Rayzor, for purposes of this case, were a
jury for invasion of privacy. Questions have been raised          private person and not, as we have held, a public
about the propriety of punitive damages in libel actions          figure, . . . he would be limited to compensation for
in the wake of Gertz. These questions have their origin           actual injury. Neither would a private individual
in the somewhat ambiguous statement found in Gertz                seeking libel damages be entitled to exemplary
that "states may not permit recovery of presumed or               damages, unless he proved malice. See Gertz v.
punitive damages, at least when liability is not based on         Welch. . . .
a showing of knowledge of falsity or reckless disregard
                                                              Whether a publisher acted with malice is a jury question.
for the truth." 418 U.S. at 349, 94 S. Ct. at 3011. These
                                                              Fitzjarrald v. Panhandle Publishing Co., 149 Tex. 87,
words would seem to indicate that at least as far as the
                                                              228 S.W.2d 499, 505 (1950). The jury here found that
Supreme        Court    was    then     concerned,      the
                                                              Chic had acted in reckless disregard for Mrs. Braun's
appropriateness of punitive damages was an open
                                                              reputation in publishing her picture and returned
question. A reading of the entirety of the opinion,
                                                              $50,000 in punitive damages on the invasion of privacy
however, convinces us that Gertz allows punitive
                                                              count. Texas courts have held that, for the purpose of
damages to be awarded in libel actions where the
                                                              awarding punitive damages, malice may be inferred
publisher acts recklessly or with malice. In addition to
                                                              from the conduct of the wrongdoer as well as proved by
the above "double negative," the Court does go on to
                                                              direct evidence. Chandler State Bank v. Dorsey, 618
say that "it is necessary to restrict defamation plaintiffs
                                                              S.W.2d 113 (Tex.Civ.App.1981); Gardner v. Kerly, 613
who do not prove knowledge [**33]             of falsity or
                                                              S.W.2d 795 (Tex.Civ.App. 14th Dist.1981). [**35] See
reckless disregard for the truth to compensation for
                                                              also National Bank of Commerce v. Shaklee, 503 F.
actual injury." Id. (emphasis added). Further, Gertz
                                                              Supp. at 548-49. The testimony of members of the
notes that
                                                              editorial staff of Chic, especially Mr. Nuwer, offers direct
     punitive damages are wholly irrelevant to the state      evidence that they acted with entire disregard for the
     interest that justifies a negligence standard for        falsity of their portrayal of Mrs. Braun. Mr. Nuwer
     private defamation actions.        They are not          testified that he knew that Aquarena Springs was "a
     compensation for injury. Instead, they are private       family tourist attraction" and that there was "nothing
                                                              obscene or lewd or indecent about the place." Yet when
              Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 10 of 11
                                                                                                                    Page 10 of 11
                                  726 F.2d 245, *257; 1984 U.S. App. LEXIS 24650, **35

asked to describe the predominant theme of Chic                     Moreover, the conduct of Chic in obtaining the
magazine, he replied, "Sexuality," and he agreed that               cooperation of the personnel of Aquarena Springs is
some people could find the photographs of women                     precisely [*258] the type of conduct for which awards
contained in the magazine to be indecent. The jury was              of punitive damages are most appropriate; that is, there
entitled to infer from these comments that Mr. Nuwer                is a strong public interest in discouraging the repetition
was actually aware that placing Mrs. Braun's picture in             of such conduct. After reviewing the evidence in this
the context of Chic magazine would create a false                   case in the light of the five factors set out in Maxey, we
impression of her.                                                  are convinced that the award of punitive damages is
                                                                    reasonable.
In addition to this evidence, the jury's conclusion that
Chic acted with malice toward Mrs. Braun is strongly
supported by the evidence that Chic employees                       [**38] VII.
misrepresented the nature of the magazine to Aquarena
Springs personnel in order to obtain transparencies of              We note that Chic has raised a number of other claims
the picture for publication.       The fact that the                of error committed below. While we do not address
misrepresentations occurred [**36] on at least two                  each in turn, we do note that many overlap with the
separate occasions and were made by two different                   issues which have been addressed specifically. We find
Chic employees entitled the jury to conclude that the               no merit in any of the remaining contentions. 20
misrepresentations were not inadvertent or immaterial,
as Chic argued.        The jury was fully justified in              In summary, we hold that there can be no duplicative
concluding that the editorial staff was aware that                  awards of damages arising from a single publication
Aquarena Springs would not have cooperated in or                    merely because that publication yields causes of action
consented to the appearance of the picture in Chic if it            under state law for both defamation and invasion of
had known the true nature of that publication. There                privacy. Because of the court's instructions and the
was ample evidence that the editorial staff consciously             nature of the evidence presented in this particular case,
deceived Aquarena Springs personnel for the purpose                 we cannot say that the damage awards are not
of obtaining the picture.                                           duplicative. In particular, we are not convinced that the
                                                                    jury's award for loss of reputation [**39] is supported by
We recognize that because of Gertz and the nature of                any facts independent of those which establish
the false light invasion of privacy action, some                    damages for invasion of privacy, that is, embarrassment
distinctions can be drawn between an award of punitive              and humiliation as a result of the publication;
damages in this case and the award of such damages in               furthermore, we are convinced that the punitive
cases that do not implicate the first amendment.                    damages award for loss of reputation cannot stand, as it
However, having decided that an award of punitive                   lacks any basis of support independent of the punitive
damages is appropriate in this case, we believe that the            award for invasion of privacy. In order to ensure a
five factors set forth in Maxey v. Freightliner Corp., 665          proper verdict we are compelled to vacate and remand
F.2d 1367 (5th Cir.1982) (en banc), are appropriate                 for retrial with respect to the entire damages issue.
criteria by which to judge the amount of the award. 18              However, as we have indicated, we believe that such a
With respect to the quantum of punitive damages, we                 retrial would be fruitless. If Mrs. Braun waives her right
note that [**37] awards of three times actual damages               to retrial on this narrow issue, the district court is
generally have not been considered excessive in this                instructed to enter judgment for Mrs. Braun on the jury
circuit. Miley v. Oppenheimer & Co., 637 F.2d 318 (5th              verdict as it relates to actual and punitive damages for
Cir.1981). The award in this case is only slightly more             invasion of privacy.
than three times the amount of punitive damages. 19

                                                                    However, in that case the conduct of the defendant publisher
18 The five factors are: (1) the nature of the wrong, (2) the       did not approach the level of recklessness and active
character of the conduct involved, (3) the degree of culpability    deception as has been attributed to Chic here.
involved, (4) the situation and sensibilities of the parties, and
                                                                    20 "Nothing  . . . in the First or Fourteenth Amendments requires
(5) the extent to which defendant's conduct offends a public
sense of justice and propriety. 665 F.2d at 1377.                   that in a libel action an appellate court treat in detail by written
                                                                    opinion all contentions of the parties. . . ." Time, Inc. v.
19 In
    Golden Bear, punitive damages of $20,000 were upheld            Firestone, 424 U.S. 448, 463, 96 S. Ct. 958, 969, 47 L. Ed. 2d
where actual damages were $30,000. 708 F.2d at 947.                 154 (1976).
            Case 1:19-cv-04977-JPC Document 149-1 Filed 06/18/21 Page 11 of 11
                                                                                                      Page 11 of 11
                                726 F.2d 245, *258; 1984 U.S. App. LEXIS 24650, **39

VACATED and REMANDED.                                        [*259] 9. Do you find that Chic received a valid
                                                            consent from Aquarena Springs to publish Mrs. Braun's
APPENDIX TO OPINION                                         picture? In answering this question, consider whether
                                                            Mr. Nuwer misrepresented the nature of the magazine.
RECORD ON APPEAL -- VOLUME I
                                                                 Answer yes or no: no
No. 82-1235 -- Braun v. Flynt
                                                            10. What sum of money, if paid now in cash, will fairly
PAGE 000020-000023                                          and reasonably compensate Mrs. Braun for the invasion
                                                            of her privacy?
1. Do you find that Chic defamed Mrs. Braun?
                                                                Answer in dollars and cents or none: $15,000.00
    Answer yes or no: yes
                                                            11. Do you find that Chic acted in willful or reckless
2. Do you find that the picture published by Chic left a    disregard of Mrs. Braun's right to be free from
false impression as to Mrs. Braun's reputation, integrity   unwarranted publicity?
or virtue?
                                                                Answer yes or no: yes
    Answer yes or no: yes
                                                            12. What sum of money, if paid now in cash, should be
    If you answered [**40] No. 1 and No. 2 "yes,"           awarded against Chic as exemplary or punitive
    answer No. 3.                                           damages for invading Mrs. Braun's privacy?

3. Do you find that Chic knew or should have known              Answer in dollars and cents or none: $50,000.00
that the impression left was false?
                                                            Concur by: POLITZ
     Answer yes or no: yes
4. What sum of money, if paid now in cash, will fairly      Concur
and reasonably compensate Mrs. Braun for the damage
to her reputation?

    Answer in dollars and cents or none: $5,000.00          POLITZ, Circuit Judge, specially concurring:
    If you answered No. 3 "yes", answer No. 5.
                                                            I concur in the result insofar as it relates to the invasion
5. Do you find that Chic acted in willful or reckless       of privacy claim, but would reach and specifically
disregard of Mrs. Braun's reputation by publishing her      address defamation and reverse as to that issue. The
picture?                                                    truth of the matter published is a defense to a
                                                            defamation action. Time, Inc. v. Firestone, 424 U.S.
    Answer yes or no: yes                                   448, 96 S. Ct. 958, 47 L. Ed. 2d 154 (1976); [**42] Cox
                                                            Broadcasting Corp. v. Cohn, 420 U.S. 469, 498-499, 95
6. What sum of money, if paid now in cash, should be        S. Ct. 1029, 1047-1048, 43 L. Ed. 2d 328 (1975)
awarded against Chic as exemplary or punitive               (Powell, J., concurring). It is conceded that the report
damages for injuring Mrs. Braun's reputation?               regarding Ralph the diving pig and Mrs. Braun was
                                                            factually accurate and that neither the picture nor the
    Answer in dollars and cents or none: $25,000.00
                                                            caption was distorted or offensive. That factual accuracy
7. Do you find that Chic's publication of Mrs. Braun's      and non-distortion forecloses consideration of the issue
picture created a false impression of her or was an         of damages based on alleged defamation.
unauthorized appropriation of her picture, reputation or
accomplishments?
                                                              End of Document
    Answer yes or no: yes

8. Do you find that Chic published Mrs. Braun's picture
in a manner highly offensive to a reasonable person?

    Answer yes or no: yes [**41]
